Citation Nr: 9918684	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-27 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945, with subsequent National Guard service from February 
1957 to February 1976.  He died in August 1995.  The 
appellant is his widow.

This appeal arises from a September 1995 rating decision of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for the cause of the veteran's death.

A teleconference hearing was held between the Winston-Salem, 
North Carolina RO and Washington, D.C., on December 8, 1997.  
This hearing was held before the undersigned, who is 
rendering the final determination in this claim. 

In March 1998, the Board remanded this case for further 
development.  The requested action was completed and the case 
was returned to the Board.  


FINDINGS OF FACT

1.  The veteran died on August [redacted] 1995.  The death 
certificate lists the immediate cause of his death as 
probable ruptured cerebral aneurysm, and history of 
hypertension as a significant condition contributing to death 
but not resulting in the underlying cause given.  The manner 
of death was natural and an autopsy was not performed. 

2.  During the veteran's lifetime, service-connection was not 
in effect for any disability. 

3.  The appellant's claim that a service connected disability 
played a part in the veteran's death is not supported by any 
medical evidence to render that claim plausible under the 
law.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the file indicates that the veteran's service 
medical records were destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  Pursuant to the 
Board's March 1998 remand, an effort was made to reconstruct 
the veteran's service medical and personnel data.  Personnel 
records regarding the veteran's National Guard service from 
February 1957 to February 1972 were provided, as well as some 
of the medical records from that period of service.  It was 
also noted in a December 1998 response from NPRC that there 
were no records available from the Office of the Surgeon 
General.  

In any case, the available service records show that a 
periodic examination medical history report of July 1964, 
only reflected a medical history of the usual childhood 
diseases with no sequelae.  An EKG performed in November 1964 
was normal.  A July 1972 periodic examination report 
indicates that the examination was normal.  

A December 1975 private medical report from Dr. Joe LeBauer, 
shows that the veteran underwent an elective coronary 
cineangiography and left ventricular angiography.  The 
reported impression was normal selective cinecoronary 
angiography and normal left ventricular angiography.  

VA records show that the veteran underwent knee surgery in 
1986.  At that time, the diagnosis of hypertension was noted, 
as well as a history of coronary artery disease and cluster 
headaches.  

Records from Triad Psych and Counseling Center demonstrate 
that in April 1995, the veteran was diagnosed with anxiety 
disorder due to general medical conditions, alcohol induced 
dementia, and personality disorder not otherwise specified.  

In May 1994, the veteran was involuntarily admitted to High 
Point Regional Hospital.  It was noted that the veteran had 
made threats of suicide.  A history and physical examination 
report reflects diagnoses of alcohol dependence, hypertension 
and chronic headaches.  A consultation report shows that the 
veteran was diagnosed with alcohol abuse with probable 
alcohol hepatitis, mild thrombocytopenia, macrocytosis, 
hypertension and osteoarthritis of the knees.  The 
psychiatric report shows that the veteran was diagnosed with 
anxiety disorder not otherwise specified, alcohol dependence, 
rule out dysthymia, dementia secondary to alcohol abuse 
(mild; possibly reversible), and personality disorder not 
otherwise specified with prominent self-defeating, 
narcissistic and aggressive/sadistic traits.  The discharge 
summary report reflects diagnoses of anxiety disorder with 
alcohol dependence, chronic depression, dementia due to 
alcohol abuse of mild type, personality disorder of 
nonspecific type with prominent self-defeating narcissistic, 
aggressive, sadistic traits.  He was discharged to the 
psychiatric unit.  

Of record are the 1994 and 1995 treatment notes from the 
veteran's psychologist, Dr. Keshavpal G. Reddy.  The records 
reflect treatment for alcoholism.  

The veteran died on August [redacted] 1995.  The death certificate 
lists the immediate cause of death as probable ruptured 
cerebral aneurysm, and history of hypertension as a 
significant condition contributing to death but not resulting 
in the underlying cause given.  The manner of death was 
natural and an autopsy was not performed. 

In a progress note dated after the veteran's death, Dr. Reddy 
remarked that he had been treating the veteran for alcoholism 
and some headache problems.  Dr. Reddy noted that the veteran 
had died of a cerebral aneurysm.  In an August 1995 letter, 
Dr. Reddy reported that the veteran had been under his 
psychiatric care for the past fourteen months and that he was 
hospitalized at Parkside Hospital in June 1994 secondary to 
his alcoholism.  Dr. Reddy further noted that the veteran was 
suffering from PTSD that was closely related to his alcohol 
dependence over the years.  He attended counseling sessions 
and was treated with medication with varied amounts of 
success.  It was Dr. Reddy's belief that the veteran's brain 
aneurysm was due to alcohol dependence that was closely tied 
with PTSD. 

In an October 1995 letter, Dr. LeBauer reported that he had 
been treating the veteran for hypertension since 1975.  

A diagnosis of PTSD appears on an undated VA prescription 
form.    

In December 1997, the appellant testified that she and the 
veteran were married for fifty-two years, and that the 
veteran did not have any physical disabilities or diseases 
that she knew of when he entered service.  When he returned 
home from service, she noticed that he was drinking heavily 
and that he refused to seek medical attention.  He was 
treated for malaria on two occasions during service and was 
hospitalized a couple of times while in India.  He injured 
his leg while at Fort Bragg on maneuvers and was told that he 
had a blood clot.  The veteran thought that he was fine since 
the physician dismissed him, but several months later he had 
to be hospitalized because the clot needed to be dissolved.  
The appellant recalled that this occurred around 1974 or 
1975.  Prior to that time, she noticed that the veteran's 
behavior was strange, he would cover up his feelings, refused 
to seek medical treatment, and he kept drinking.  She felt 
that he started drinking due to being given drinks during 
service for relaxation and events that occurred on the 
battlefield.  When he did seek medical assistance, he was 
told of his hypertension and advised to stop drinking 
alcohol.  He was committed for psychiatric treatment in 1994.  
He was placed on drugs used to take away the desire for 
alcohol.  The physician told her that taking the veteran off 
of alcohol could have caused his aneurysm or stroke. 

Legal Analysis

A claimant for benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Thus, the 
threshold question to be answered is whether the appellant 
has presented a well-grounded claim, that is, a claim which 
is plausible.  If the appellant has not presented a well-
grounded claim, the appeal must fail, and there is no duty to 
assist her further in the development of the claim as any 
such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

Under applicable criteria, to establish service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1998).  Service connection may be granted for 
disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Furthermore, disability which is proximately 
due to or the result of a service connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (1998).  These 
regulations notwithstanding, for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, the appellant essentially contends that the 
veteran's aneurysm was due to his hypertension, alcoholism 
and PTSD, which themselves should be service connected.  

A review of the medical evidence of record shows that during 
his lifetime, the veteran was diagnosed with hypertension.  
According to the October 1995 letter, Dr. LeBauer had been 
treating the veteran's hypertension since 1975.  This 
obviously was at a time when the veteran was also a member of 
a National Guard Unit, but significantly, Dr. LeBauer did not 
offer further commentary regarding the date of onset for the 
condition, its cause, or its possible relationship to the 
veteran's active service or periods of active duty for 
training.  Therefore, as it stands, there is no competent 
evidence of record indicating that the condition was incurred 
in, or aggravated by service. 

The Board further finds that the evidence does not support 
the appellant's assertions that the veteran's alcoholism and 
PTSD are related to his service.  The record clearly shows 
that the veteran suffered from alcoholism during his lifetime 
and that there are references to a diagnosis of PTSD, but the 
record does not contain any opinions from medical 
professionals that these conditions were related to service.  
Absent such a nexus to service, there is no sound basis for 
concluding that the  conditions were incurred in service.  

Under the circumstances of this case, the appellant has not 
met the initial burden under 38 U.S.C.A. § 5107(a) (West 
1991) of presenting a well-grounded claim, as the lay 
evidence submitted does not cross the threshold of mere 
allegation.  In this case, the record is devoid of any 
medical evidence demonstrating that the veteran developed a 
cerebral aneurysm or hypertension in service; that his death 
was the proximate result of a service connected disease or 
injury; or that his death is otherwise related to service.  
The veteran simply had no service-connected disability which 
caused, or contributed significantly and materially to his 
death.  Thus, as the claim is not well grounded, the Board 
does not have jurisdiction to adjudicate it, and it 
therefore, must be denied.  

In reaching this decision, the Board does not doubt the 
sincerity of the appellant's belief that the veteran's death 
is due to a service connected disability.  As explained 
above, however, the medical evidence of record does not 
support that conclusion, and she has not shown that she is 
technically competent to offer a meaningful opinion on that 
question.  In this regard, it must be remembered that where 
the question involved does not lie within the range of common 
experience or common knowledge, the opinions of witnesses 
skilled in the particular science to which the question 
relates is required.  Questions of medical diagnosis or 
causation require such expertise.  As stated, the Board does 
not doubt the sincerity of the appellant's belief in the 
validity of her contentions, but she does not meet the burden 
of presenting evidence of a well-grounded claim merely by 
presenting her own testimony because, as a lay person, she is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet.App. 492 
(1992) and Moray v. Brown, 5 Vet.App. 211 (1993); 


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

